DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 3 reads “being process”. This appears to be a typographic error and should be “bending process”. Line 3 recites “guide block insert holds”. This appears to be a typographic error and should be “guide block insert holes”. Line 5 recites “a third direction interesting the first and second direction”. This appears to be a typographic error and should be “a third direction intersecting the first and second direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites “wherein, in a fully compressed state between the lower mold and the upper mold, the bent glass is disposed closer to the upper mold than the guide blocks”. However, this step is not disclosed or described in the originally filed specification and all of the drawings show that the glass remains in contact with the guide blocks during the fully compressed state.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a thickness of the glass in the third direction is greater than the protruding height” in line 7. MPEP 2115 states that the material or article worked upon does not limit apparatus claims. It is unclear what structure is intended by the limitation since it appears only to be describing the thickness of the glass worked upon.
Claim 15 recites “wherein, in a fully compressed state between the lower mold and the upper mold, the bent glass is disposed closer to the upper mold than the guide blocks”. It is unclear what is intended by the limitation as when in a fully compressed state between the lower mold and upper mold, the bent glass will be in full contact with the bent glass and is unclear how this relates to the guide blocks. Figure 19 shows the fully compressed state and the bent glass is in contact with both the upper mold and guide blocks. It is unclear whether the applicant actually intended the limitation to describe sidewall of the embodiment in figure 18 where the bent glass is spaced apart from the sidewalls. The examiner has taken the interpretation that the bent glass being spaced from the sidewalls was intended by the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUSHI et al. (US 2019/0135677) in view of MALACH et al. (US 2011/0126588).
Fukushi teaches a glass bending apparatus comprising a first mold (13) comprising guide block insert holes (167); and guide blocks (14) respectively inserted into the guide block insert holes, the guide blocks being spaced apart from each other in a second direction intersecting the first direction.  
Malach teaches a glass bending apparatus comprising a first mold (13) comprising guide blocks (33 and 29), the guide blocks being spaced apart from each 
Regarding claim 2, figure 3 of Fukushi shows the first mold comprises a first supporting portion (16) configured to support the glass thereon during the bending process, the guide block insert holes extending into the first supporting portion in a third direction intersecting the first and second directions; the guide blocks respectively inserted into the guide block insert holes protrude above the first glass supporting portion by a protruding height in the third direction.  
Regarding claim 3, figures 7A and 7B of Fukushi show the first mold comprises a first glass supporting portion comprising a first flat surface; and first bending forming portion disposed at a side of the first glass supporting portion in the first direction, the first bending formation portion comprising a first forming surface rounded in the first direction; and the guide block insert holes are disposed at sides of the first glass supporting portion, the sides of first glass supporting portion opposing one another in the second direction.  
Regarding claim 4, figures 7A and 7B of Fukushi show the first mold further comprises a first sidewall portion disposed at a side of the first bending forming portion 
Regarding claim 5, figures 7A and 7B of Fukushi show the first sidewall portion of the first mold is one of a plurality of first sidewall portions of the first mold, the plurality of first sidewall portions of the first mold being spaced apart from each other; and a distance between the guide blocks in the second direction is greater than a distance between the plurality of first sidewall portions of the first mold in the first direction.  
Regarding claim 6, figure 3 of Fukushi shows a length in the second direction of the first bending forming portion comprising the first forming surface of the first mold is greater than a distance in the second direction between the guide blocks.  
Regarding claim 8, figures 9A and 9B of Fukushi show a thickness of the guide block is greater than a depth of the guide block insert hole; a height formed by the upper surface of the guide block is greater than a height formed by the first flat surface of the first glass supporting portion of the first mold in a state in which the guide block is inserted into the guide block insert hole of the first mold; and the guide blocks at least partially overlap the glass in the second direction.  
Regarding claim 9, figure 6 of Fukushi shows the guide blocks are spaced apart from each other in the first direction and in the second direction and a shape of the glass comprises a short side extending in the first direction and a long side extending in 
Regarding claim 10, figure 9A of Fukushi shows a second mold overlapping the first mold, the second mold being configured to adjust a distance from the first mold. Fukushi teaches a first heat source spaced apart from the second mold with the first mold disposed therebetween, the first heat source being configured to transfer heat through the first mold (para. 00108); and a second heat source spaced apart from the first mold with the second mold disposed therebetween, the second heat source configured to transfer heat through the second mold (para. 00113).  
Regarding claim 11, figure 9A of Fukushi shows the second mold comprises a second glass supporting portion comprising a second flat surface and overlapping the first glass supporting portion; a second bending forming portion disposed at a side of the second glass supporting portion in the first direction and overlapping the first bending forming portion, the second bending forming portion comprising a second forming surface rounded in the first direction; and a sidewall inserting portion disposed at a side of the second bending forming portion in the first direction and overlapping the first sidewall portion of the first mold; and a distance between the first glass supporting portion and the second glass supporting portion is greater than a distance between the first sidewall portion and the sidewall inserting portion.  
Regarding claim 13, figures 3, 7A, and 7B show a glass bending mold configured to at least partially bend a glass in a first direction, the glass bending mold comprising: a glass supporting portion comprising a flat surface; a bending forming portion disposed 
Malach teaches a glass bending apparatus comprising a first mold (13) comprising guide blocks (33 and 29), the guide blocks being spaced apart from each other in a second direction intersecting the first direction. Malach teaches the guide blocks define a maximum dimension for the glass in the second direction (see figure 4) and the guide blocks a position of the glass in the second direction to prevent deviation of the position of the glass in the second direction (para. 0004-0005). It would have been obvious to one of ordinary skill in the art to position the guide blocks of Fukushi relative to one another so that the guide blocks define a maximum dimension for the glass in the second direction as taught by Malach because Malach teaches glass shaping requires precise positioning (para. 0004).
Regarding claim 14, figure 3 of Fukushi shows the insert holes are spaced apart from each other in the first direction and in the second direction. 
Regarding claim 15, Fukushi teaches a method of bending a glass. Fukushi teaches positioning a lower mold, and figures 7A and 7B showing the lower mold comprising a bending forming portion, the bending forming portion comprising a surface rounded in a first direction. Figures 3 and 6 show guide block insert holes (167) spaced apart from each other in a second direction intersecting the first direction; and guide blocks (14) inserted into the guide block insert holes of the lower mold, the guide blocks being spaced apart from each other in the second direction. Figures 9A shows 
Malach teaches a glass bending apparatus comprising a first mold (13) comprising guide blocks (33 and 29), the guide blocks being spaced apart from each other in a second direction intersecting the first direction. Figure 3 of Malach shows that the guide blocks are located in the lower mold before positioning a glass sheet on the mold. It would have been obvious to one of ordinary skill in the art to modify the lower mold of Fukushi to be located in the lower mold rather than the upper mold before positioning the glass sheet because it would have been obvious to one of ordinary skill that there exists only two options for the placement of the guide blocks: either in the lower mold or in the upper mold. Both positions of the guide blocks would have a reasonable expectation of success for aligning the upper and lower molds.
Regarding claim 16, figure 9B of Fukushi shows the bent glass being in direct contact with the lower mold and the upper mold; and the guide blocks inserted into the guide block insert holes being spaced apart from the upper mold.  
Regarding claim 17, figure 9B of Fukushi shows interposing the flat glass between the lower mold and the upper mold comprises the guide blocks spaced apart 
Regarding claim 18, figure 10A of Fukushi shows a thickness of the flat glass is greater than a difference between a thickness of a guide block among the guide blocks and a depth of a guide block insert hole among the guide block insert holes.  
Regarding claim 19, Fukushi teaches heating the flat glass after interposing the flat glass between the lower mold and the upper mold and before forming the bent glass, wherein forming the bent glass comprises decreasing a temperature of the glass interposed between the lower mold and the upper mold (para. 0135-0138).  

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUSHI et al. (US 2019/0135677) in view of MALACH et al. (US 2011/0126588) as applied to claims 1 and 11 above, and further in view of HYUNG et al. (KR 101715606 B1).
Fukushi teaches a glass bending apparatus comprising a first mold (13) comprising guide block insert holes (167); and guide blocks (14) respectively inserted into the guide block insert holes, the guide blocks being spaced apart from each other in a second direction intersecting the first direction. 
Hyung teaches a glass bending apparatus comprising a first mold (111) and guide blocks (113). Figures 4 and 5 show a side surface of the first sidewall portion of the first mold is spaced apart from the first rounded forming surface of the first bending forming portion of the first mold; a valley formed by the side surface of the first sidewall portion and the first forming surface of the first bending forming portion comprises a flat 
Regarding claim 12, figures 4 and 6 of Hyung show the second mold further comprises a second sidewall portion disposed at a side of the second bending forming portion in the first direction. Figure 6 shows the second sidewall portion of the second mold at least partially surrounds the first sidewall portion of the first mold in a plan view.  
Figure 9 B of Fukushi shows in a state in which the guide block is inserted into the guide block insert hole of the first mold, the guide block and the second mold are spaced apart from each other, a distance between the first glass supporting portion and the second glass supporting portion is greater than a distance between the guide block and the second mold.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUSHI et al. (US 2019/0135677) in view of MORIYA et al. (US 2017/034973).
Fukushi teaches a method of bending a glass. Fukushi teaches positioning a lower mold, and figures 7A and 7B showing the lower mold comprising a bending forming portion, the bending forming portion comprising a surface rounded in a first direction. Figures 3 and 6 show guide block insert holes (167) spaced apart from each other in a second direction intersecting the first direction; and guide blocks (14) inserted into the guide block insert holes of the lower mold, the guide blocks being spaced apart 
Fukushi teaches preparing, before interposing the flat glass between the lower mold and the upper mold, a primary glass (para. 0119).
Fukushi is silent to forming at least one hope in the glass.
Moriya teaches a curved cover glass for a display device. Moriya teaches forming at least one hope in the glass. It would have been obvious to one of ordinary skill in the art to modify the method of Fukushi to form holes in the glass before interposing the flat glass between the lower mold and the upper mold because Moriya teaches that the holes are provided in display glass for speakers, switches, vent holes, storage area, or slot area (para. 0121) and both Moriya and Fukushi teaches that the final product is a display for a smartphone (Moriya para 0003, Fukushi para. 0227).

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 10-11 that Fukushi does not teach or suggest the guide blocks define a maximum dimension for the glass in the second direction however, Fukushi has been combined with Malach to teach this new limitation.
Applicant argues on pages 12-13 that the guide pins of Fukushi do not provide any guiding function however, Fukushi has been combined with Malach to teach this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741